


Exhibit 10.11

 

TREDEGAR INDUSTRIES, INC.

 

DIRECTORS’ STOCK PLAN

 

--------------------------------------------------------------------------------




 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS

1

 

1.01. Affiliate

1

 

1.02. Agreement

1

 

1.03. Board

1

 

1.04. Code

1

 

1.05. Committee

1

 

1.06. Common Stock

1

 

1.07. Company

1

 

1.08. Fair Market Value

1

 

1.09. Option

2

 

1.10. Participant

2

 

1.11. Plan

2

 

1.12. Stock Award

2

ARTICLE II PURPOSES

2

ARTICLE III ADMINISTRATION

2

ARTICLE IV ELIGIBILITY

3

ARTICLE V STOCK SUBJECT TO PLAN

3

 

5.01. Shares Issued.

3

 

5.02. Aggregate Limit.

3

 

5.03. Reallocation of Shares.

4

ARTICLE VI OPTIONS

4

 

6.01. Award.

4

 

6.02. Option Price.

4

 

6.03. Maximum Option Period

4

 

6.04. Nontransferability.

4

 

6.05. Transferable Options.

5

 

6.06. Director Status.

5

 

6.07. Exercise.

5

 

6.08. Payment.

5

 

6.09. Shareholder Rights.

5

 

i

 

--------------------------------------------------------------------------------




 

ARTICLE VII STOCK AWARDS

6

 

7.01. Award.

6

 

7.02. Vesting.

6

 

7.03. Director Status.

6

 

7.04. Shareholder Rights

6

ARTICLE VIII ADJUSTMENT UPON CHANGE IN COMMON STOCK

7

 

ARTICLE IX COMPLIANCE WITH LAW ANDAPPROVAL OF REGULATORY BODIES

7 

ARTICLE X GENERAL PROVISIONS

8

 

10.01. Effect on Service.

8

 

10.02. Unfunded Plan.

8

 

10.03. Rules of Construction.

8

ARTICLE XI AMENDMENT

8

ARTICLE XII DURATION OF PLAN

9

ARTICLE XIII EFFECTIVE DATE OF PLAN

9

 

ii

 

--------------------------------------------------------------------------------




 

ARTICLE I

DEFINITIONS

1.01.

Affiliate

Affiliate means any "subsidiary" or "parent" corporation (within the meaning of
Section 424 of the Code) of the Corporation.

1.02.

Agreement

Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an Option or Stock Award granted to such Participant.

1.03.

Board

Board means the Board of Directors of the Company.

1.04.

Code

Code means the Internal Revenue Code of 1986, and any amendments thereto.

1.05.

Committee

Committee means the Executive Committee of the Board.

1.06.

Common Stock

Common Stock means the common stock of the Company.

1.07.

Company

Company means Tredegar Industries, Inc.

1.08.

Fair Market Value

Fair Market Value means, on any given date, the closing price of a share of
Common Stock as reported on the New York Stock Exchange composite tape on such
date, or if the Common Stock was not traded on the New York Stock Exchange on
such day, then on the next preceding day that the Common Stock was traded on
such exchange, all as reported by such source as the Committee may select.

 

--------------------------------------------------------------------------------




 

1.09.

Option

Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

1.10.

Participant

Participant means a member of the Board who is not an employee of the Company or
an Affiliate of the Company, who is selected to receive an Option, a Stock
Award, or both.

1.11.

Plan

Plan means the Tredegar Industries, Inc. Directors’ Stock Plan.

1.12.

Stock Award

Stock Award means Common Stock awarded to a Participant under Article VII.

ARTICLE II

PURPOSES

The Plan is intended to assist the Company in recruiting and retaining as
members of the Board individuals with ability and initiative by enabling such
persons to participate in the future success of the Company and to associate
their interests with those of the Company and its shareholders. The Plan is
intended to permit the grant of Options and Stock Awards. The proceeds received
by the Company from the sale of Common Stock pursuant to this Plan shall be used
for general corporate purposes.

ARTICLE III

ADMINISTRATION

The Plan shall be administered by the Committee; provided, however, that all
awards under the Plan shall be subject to the final approval of the Board.
Subject to the preceding sentence, the Committee shall have authority to grant
Options and Stock Awards upon such terms (not inconsistent with the provisions
of this Plan), as the Committee may consider appropriate. Such terms may include
conditions (in addition to those contained in this Plan), on the exercisability
of all or any part of an Option or on the vesting or transferability or both of
Stock Awards. Notwithstanding any such conditions, the Committee may, in its
discretion (but subject to the approval of the Board), accelerate the time at
which any Option may be exercised or the time at which any Stock Award may
become nonforfeitable, exercisable, or both. In addition, the Committee shall
have complete authority to interpret all provisions of this Plan; to prescribe
the form of Agreements; to adopt, amend, and rescind rules and regulations
pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan. The
express grant in the Plan of any specific power to the Committee shall not be
construed as limiting any power or authority of the Committee (other than the
requirement that all awards under the Plan must be approved by the Board). Any
decision made, or action taken, by the Committee or the Board or in connection
with the administration of this Plan shall be final and conclusive. No member of
the Committee or the Board shall be liable for any act done in good faith with
respect to this Plan or any Agreement, Option or Stock Award. All expenses of
administering this Plan shall be borne by the Company.

2

 

--------------------------------------------------------------------------------




ARTICLE IV

ELIGIBILITY

Any member of the Board who is not an employee of the Company or an Affiliate
(including a corporation that becomes an Affiliate after the adoption of this
Plan), is eligible to participate in this Plan if the Committee, with the
approval of the Board, determines that such person has contributed significantly
or can be expected to contribute significantly to the profits or growth of the
Company.

ARTICLE V

STOCK SUBJECT TO PLAN

5.01.

Shares Issued.

Upon the award of shares of Common Stock pursuant to a Stock Award the Company
may issue shares of Common Stock from its authorized but unissued Common Stock.
Upon the exercise of any Option the Company may deliver to the Participant (or
the Participant's broker if the Participant so directs), shares of Common Stock
from its authorized but unissued Common Stock.

5.02.

Aggregate Limit.

The maximum aggregate number of shares of Common Stock that may be issued under
this Plan pursuant to the exercise of Options and the grant of Stock Awards is
15,000 shares. The maximum aggregate number of shares that may be issued under
this Plan shall be subject to adjustment as provided in Article VIII.

3

 

--------------------------------------------------------------------------------




 

5.03.

Reallocation of Shares.

If an Option is terminated, in whole or in part, for any reason other than its
exercise, the number of shares of Common Stock allocated to the Option or
portion thereof may be reallocated to other Options and Stock Awards to be
granted under this Plan. If a Stock Award is forfeited, in whole or in part, the
number of shares of Common Stock allocated to the Stock Award or portion thereof
may be reallocated to other Options and Stock Awards to be granted under this
Plan.

ARTICLE VI

OPTIONS

6.01.

Award.

In accordance with the provisions of Article IV, the Committee, subject to the
approval of the Board, will designate each individual to whom an Option is to be
granted.

6.02.

Option Price.

The price per share for Common Stock purchased on the exercise of an Option
shall be determined by the Committee on the date of grant, subject to the
approval of the Board, but shall not be less than the Fair Market Value on the
date the Option is granted.

6.03.

Maximum Option Period

The maximum period in which an Option may be exercised shall be determined by
the Committee on the date of grant, subject to the approval of the Board, except
that no Option shall be exercisable after the expiration of ten years from the
date such Option was granted.

6.04.

Nontransferability.

Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution.
Except as provided in Section 6.05, during the lifetime of the Participant to
whom the Option is granted, the Option may be exercised only by the Participant.
No right or interest of a Participant in any Option shall be liable for, or
subject to, any lien, obligation, or liability of such Participant.

4

 

--------------------------------------------------------------------------------




 

6.05.

Transferable Options.

Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option may be transferred by a Participant to the Participant's children,
grandchildren, spouse, one or more trusts for the benefit of such family members
or a partnership in which such family members are the only partners, on such
terms and conditions as may be permitted under Securities Exchange Commission
Rule 16b-3 as in effect from time to time. The holder of an Option transferred
pursuant to this section shall be bound by the same terms and conditions that
governed the Option during the period that it was held by the Participant;
provided, however, that such transferee may not transfer the Option except by
will or the laws of descent and distribution.

6.06.

Director Status.

In the event that the terms of any Option provide that it may be exercised only
during a Participant’s service on the Board or within a specified period of time
thereafter, the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous service.

6.07.

Exercise.

Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee, with the approval of
the Board, shall determine. An Option granted under this Plan may be exercised
with respect to any number of whole shares less than the full number for which
the Option could be exercised. A partial exercise of an Option shall not affect
the right to exercise the Option from time to time in accordance with this Plan
and the applicable Agreement with respect to the remaining shares subject to the
Option.

6.08.

Payment.

Unless otherwise provided by the Agreement, payment of the Option price shall be
made in cash or a cash equivalent. If the Agreement provides, payment of all or
part of the Option price may be made by surrendering shares of Common Stock to
the Company. If Common Stock is used to pay all or part of the Option price, the
sum of the cash and cash equivalent and the Fair Market Value (determined as of
the day preceding the date of exercise) of the shares surrendered must not be
less than the Option price of the shares for which the Option is being
exercised.

6.09.

Shareholder Rights.

No Participant shall have any rights as a shareholder with respect to shares
subject to his Option until the date of exercise of such Option.

5

 

--------------------------------------------------------------------------------




ARTICLE VII

STOCK AWARDS

7.01.

Award.

In accordance with the provisions of Article IV, the Committee, subject to the
approval of the Board, will designate each individual to whom a Stock Award is
to be made and the number of shares of Common Stock subject to the Stock Award.

7.02.

Vesting.

The Committee on the date of the award, subject to the approval of the Board,
may prescribe that a Participant’s rights in a Stock Award shall be forfeitable
or otherwise restricted for a period of time or subject to such conditions as
may be set forth in the Agreement.

7.03.

Director Status.

In the event that the terms of any Stock Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of service on the Board, the Committee may decide in each case to what
extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous service.

7.04.

Shareholder Rights

Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are nontransferable), a Participant will have all rights of a shareholder
with respect to a Stock Award, including the right to receive dividends and vote
the shares; provided, however, that during such period (i) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares of
Common Stock granted pursuant to a Stock Award, and (ii) the Company shall
retain custody of the certificates evidencing shares of Common Stock granted
pursuant to a Stock Award, and (iii) the Participant will deliver to the Company
a stock power, endorsed in blank, with respect to each Stock Award. The
limitations set forth in the preceding sentence shall not apply after the shares
of Common Stock granted under the Stock Award are transferable and are no longer
forfeitable.

6

 

--------------------------------------------------------------------------------




ARTICLE VIII

ADJUSTMENT UPON CHANGE IN COMMON STOCK

The maximum number of shares as to which Options and Stock Awards may be granted
under this Plan and the terms of outstanding Options and Stock Awards shall be
adjusted as the Board shall determine to be equitably required in the event that
(a) the Company (i) effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or (ii) engages in a transaction to
which Section 424 of the Code applies or (b) there occurs any other event which,
in the judgment of the Board necessitates such action. Any determination made
under this Article VIII by the Board shall be final and conclusive.

The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the maximum
number of shares as to which Options and Stock Awards may be granted or the
terms of outstanding Options and Stock Awards.

ARTICLE IX

COMPLIANCE WITH LAW ANDAPPROVAL OF REGULATORY BODIES

No Option shall be exercisable, no Common Stock shall be issued, no certificates
for shares of Common Stock shall be delivered, and no payment shall be made
under this Plan except in compliance with all applicable federal and state laws
and regulations (including, without limitation, withholding tax requirements),
any listing agreement to which the Company is a party, and the rules of all
domestic stock exchanges on which the Company's shares may be listed. The
Company shall have the right to rely on an opinion of its counsel as to such
compliance. Any share certificate issued to evidence Common Stock when an Option
is exercised or a Stock Award is granted may bear such legends and statements as
the Committee may deem advisable to assure compliance with federal and state
laws and regulations. No Option shall be exercisable, no Common Stock shall be
issued, no certificate for shares shall be delivered, and no payment shall be
made under this Plan until the Company has obtained such consent or approval as
the Committee may deem advisable from regulatory bodies having jurisdiction over
such matters.

7

 

--------------------------------------------------------------------------------




ARTICLE X

GENERAL PROVISIONS

10.01.

Effect on Service.

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual any right to continue in the service of the Company or in any way
affect any right and power of the Company to terminate the service of any
individual at any time with or without assigning a reason therefor.

10.02.

Unfunded Plan.

The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

10.03.

Rules of Construction.

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

 

ARTICLE XI

AMENDMENT

The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
(i) the amendment increases the aggregate number of shares of Common Stock that
may be issued under the Plan (other than an adjustment pursuant to Article VIII)
or (ii) the amendment changes the class of individuals eligible to become
Participants. No amendment shall, without a Participant's consent, adversely
affect any rights of such Participant under any Option or Stock Award
outstanding at the time such amendment is made.

8

 

--------------------------------------------------------------------------------




ARTICLE XII

DURATION OF PLAN

No Option or Stock Award may be granted under this Plan after February 24, 2008.
Options and Stock Awards granted before that date shall remain valid in
accordance with their terms.

 

ARTICLE XIII

EFFECTIVE DATE OF PLAN

Options may be granted under this Plan upon its adoption by the Board, provided
that no Option shall be effective or exercisable unless this Plan is approved by
a majority of the votes cast by the Company's shareholders, voting either in
person or by proxy, at a duly held shareholders' meeting at which a quorum is
present. Stock Awards may be granted under this Plan upon its approval by the
company’s shareholders in accordance with the preceding sentence.

9

 

--------------------------------------------------------------------------------